DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/740,223 filed on March 25, 2022. Claims 1, 3-11, and 13-15 are pending with this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claims 1 and 11, the claims recite a. receiving, in one of near real time and real time, the one or more characters entered by the at least one user to form a search query; b. applying one or more multilevel protocols on the one or more characters entered by the at least one user, for retrieving a plurality of content blocks; c. assigning a score to each of the content blocks retrieved, the scores being based on one or more factors, for disambiguating the retrieved content blocks; d. repeating the steps, a, b, and c, until the score of a content block satisfies each of one or more conditions for selecting the content block as final content block, wherein the one or more conditions for selecting the final content block comprise: the score of the final content block being greater than the scores of all other retrieved content blocks; the score of the final content block is greater than a predetermined threshold, and the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks;  e. retrieving a node of the knowledge base associated with the final content block; f. retrieving the academic content hosted by the node as the academic content relevant to the at least one user; and displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content. Claim 1 recites a system for identifying academic content relevant to a user, from academic content hosted by a knowledge base, based on one or more characters entered by the user in a search window, the system comprising a processor in communication with a memory, the memory storing the knowledge base. Claim 11 also recites a computer implemented method for identifying academic content relevant to at least one user, from academic content hosted by a knowledge base, based on one or more characters entered by the at least one user in a search window and providing, by a processor, through a user interface, the academic content relevant to the at least one user; wherein the processor is coupled to a memory, wherein the memory stores a plurality of modules to be executed by the processor, and wherein the plurality of modules are configured for.
The limitations directed towards applying one or more multilevel protocols on the one or more characters entered by the user, assigning a score to each of the content blocks retrieved, the scores being based on one or more factors, for disambiguating the retrieved content blocks and wherein the one or more conditions for selecting the final content block comprise: the score of the final content block being greater than the scores of all other retrieved content blocks; the score of the final content block is greater than a predetermined threshold, and the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks, is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a. receiving, in at least one of near real time and real time, the one or more characters entered by the user to form a search query”, “retrieving a plurality of content blocks”, “d. repeating the steps, a, b, and c, until the score of a content block satisfies each of one or more conditions for selecting the content block as a final content block”, “e. retrieving a node of the knowledge base associated with the final content block”, “f. retrieving the academic content hosted by the node as the academic content relevant to the user”, “displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content” as recited in claims 1 and 11, “a system for identifying academic content relevant to a user, from academic content hosted by a knowledge base, based on one or more characters entered by the user in a search window, the system comprising a processor in communication with a memory, the memory storing the knowledge base” as recited in claim 1, “a computer implemented method for identifying academic content relevant to at least one user, from academic content hosted by a knowledge base, based on one or more characters entered by the at least one user”, “providing, by a processor, through a user interface, the academic content relevant to the at least one user; wherein the processor is coupled to a memory, wherein the memory stores a plurality of modules to be executed by the processor, and wherein the plurality of modules are configured for” as recited in claim 11, and “one or more characters entered by the user in a search window” as recited in claim 11, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitation stating “a. receiving, in at least one of near real time and real time, the one or more characters entered by the user to form a search query”, “retrieving a plurality of content blocks”, “d. repeating the steps, a, b, and c, until the score of a content block satisfies each of one or more conditions for selecting the content block as a final content block”, “e. retrieving a node of the knowledge base associated with the final content block”, “f. retrieving the academic content hosted by the node as the academic content relevant to the user”, “displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content” as recited in claims 1 and 11, “a system for identifying academic content relevant to a user, from academic content hosted by a knowledge base, based on one or more characters entered by the user in a search window, the system comprising a processor in communication with a memory, the memory storing the knowledge base” as recited in claim 1, “a computer implemented method for identifying academic content relevant to at least one user, from academic content hosted by a knowledge base, based on one or more characters entered by the at least one user”, “providing, by a processor, through a user interface, the academic content relevant to the at least one user; wherein the processor is coupled to a memory, wherein the memory stores a plurality of modules to be executed by the processor, and wherein the plurality of modules are configured for” as recited in claim 11, and “one or more characters entered by the user in a search window” as recited in claim 11, the mention of “applying one or more multilevel protocols on the one or more characters entered by the user”, “assigning a score to each of the content blocks retrieved, the scores being based on one or more factors, for disambiguating the retrieved content blocks”, and “wherein the one or more conditions for selecting the final content block comprise: the score of the final content block being greater than the scores of all other retrieved content blocks; the score of the final content block is greater than a predetermined threshold, and the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks” in the context of the claims, encompasses a user mentally analyzing characters using multilevel protocols and determining a score for content to provide clarity as to how the content is relevant to the user and the characters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using a mental processes but for the recitation of well-understood and routine components, then it falls within the and “Mental Process” groupings of abstract idea. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “a. receiving, in at least one of near real time and real time, the one or more characters entered by the user to form a search query”, “retrieving a plurality of content blocks”, “d. repeating the steps, a, b, and c, until the score of a content block satisfies each of one or more conditions for selecting the content block as a final content block”, “e. retrieving a node of the knowledge base associated with the final content block”, “f. retrieving the academic content hosted by the node as the academic content relevant to the user”, “displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content” as recited in claims 1 and 11, “a system for identifying academic content relevant to a user, from academic content hosted by a knowledge base, based on one or more characters entered by the user in a search window, the system comprising a processor in communication with a memory, the memory storing the knowledge base” as recited in claim 1, “a computer implemented method for identifying academic content relevant to at least one user, from academic content hosted by a knowledge base, based on one or more characters entered by the at least one user”, “providing, by a processor, through a user interface, the academic content relevant to the at least one user; wherein the processor is coupled to a memory, wherein the memory stores a plurality of modules to be executed by the processor, and wherein the plurality of modules are configured for” as recited in claim 11, and “one or more characters entered by the user in a search window” as recited in claim 1 and 11. A system for identifying academic content relevant to a user, from academic content hosted by a knowledge base, based on one or more characters entered by the user in a search window, the system comprising a processor in communication with a memory, the memory storing the knowledge base, as recited in claim 1, a computer implemented method for identifying academic content relevant to at least one user, from academic content hosted by a knowledge base, based on one or more characters entered by the at least one user, a knowledge base, as recited in claim 11, and one or more characters entered by the user in a search window, as recited in claim 11 is recited at a high level generality (i.e., as generic computer components performing a generic computer function of “searching”) such that it amounts to no more than mere instructions to apply the exception. The recitation of “displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content” further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. The recitation of a. receiving, in at least one of near real time and real time, the one or more characters entered by the user to form a search query, retrieving a plurality of content blocks, d. repeating the steps, a, b, and c, until the score of a content block satisfies each of one or more conditions for selecting the content block as a final content block, e. retrieving a node of the knowledge base associated with the final content block, f. retrieving the academic content hosted by the node as the academic content relevant to the user, as recited in claims 1 and 11, is interpreted by the examiner to be insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception.
These claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements reciting a system for identifying academic content relevant to a user, from academic content hosted by a knowledge base, based on one or more characters entered by the user in a search window, the system comprising a processor in communication with a memory, the memory storing the knowledge base, as recited in claim 1, a computer implemented method for identifying academic content relevant to at least one user, from academic content hosted by a knowledge base, based on one or more characters entered by the at least one user, a knowledge base, as recited in claim 11, and one or more characters entered by the user in a search window, as recited in claim 11 are recited at high levels of generality to apply the exception using generic computer components. The recitation of “displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content” further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. The recitation of a. receiving, in at least one of near real time and real time, the one or more characters entered by the user to form a search query, retrieving a plurality of content blocks, d. repeating the steps, a, b, and c, until the score of a content block satisfies each of one or more conditions for selecting the content block as a final content block, e. retrieving a node of the knowledge base associated with the final content block, f. retrieving the academic content hosted by the node as the academic content relevant to the user, as recited in claims 1 and 11 is interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). To further elaborate, the additional limitations “a. receiving, in at least one of near real time and real time, the one or more characters entered by the user to form a search query”, “retrieving a plurality of content blocks”, “d. repeating the steps, a, b, and c, until the score of a content block satisfies each of one or more conditions for selecting the content block as a final content block”, “e. retrieving a node of the knowledge base associated with the final content block”, “f. retrieving the academic content hosted by the node as the academic content relevant to the user” as recited in claims 1 and 11, “a system for identifying academic content relevant to a user, from academic content hosted by a knowledge base, based on one or more characters entered by the user in a search window, the system comprising a processor in communication with a memory, the memory storing the knowledge base”, “displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content” as recited in claim 1, “a computer implemented method for identifying academic content relevant to at least one user, from academic content hosted by a knowledge base, based on one or more characters entered by the at least one user”, “providing, by a processor, through a user interface, the academic content relevant to the at least one user; wherein the processor is coupled to a memory, wherein the memory stores a plurality of modules to be executed by the processor, and wherein the plurality of modules are configured for” as recited in claim 11, and “one or more characters entered by the user in a search window” as recited in claim 1 and 11 do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claims 1 and 11 are not patent eligible.
With respect to claims 3 and 13, the limitations are directed towards wherein the one or more multilevel protocols are applied concurrently based on, but not limited to: a metadata associated with the node of the knowledge base and one or more elements associated with the node of the knowledge base, wherein the one or more elements include titles and description fields of one or more documents hosted by the knowledge base; an the multilevel protocol is k-level fallback protocol. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can apply multilevel protocols concurrently based on, but not limited to: a metadata associated with the node of the knowledge base and one or more elements associated with the node of the knowledge base, wherein the one or more elements include titles and description fields of one or more documents hosted by the knowledge base; an the multilevel protocol is k-level fallback protocol. Therefore, claim 3 and 13 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claim 4, the limitations are directed towards identifying intent of the search query for re- writing the search query to instantiate a set of filters prior to applying the one or more multilevel protocols. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can identify intent of the search query for re- writing the search query to instantiate a set of filters prior to applying the one or more multilevel protocols. Therefore, claim 4 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claims 5 and 14, the limitations are directed towards wherein the one or more factors for disambiguating the content blocks comprises, but not limited to academic context of the at least one user, cohort context of the at least one user, relevance of a keyword in the search query to one or more contextual elements associated with the at least one user, negative weights for irrelevant keywords in the search query, time duration related context, calendar related context or combinations thereof. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can disambiguate the content blocks based on the following one or more factors: the academic context of the at least one user, cohort context of the at least one user, relevance of a keyword in the search query to one or more contextual elements associated with the at least one user, negative weights for irrelevant keywords in the search query, time duration related context, calendar related context or combinations thereof. Therefore, claims 5 and 14 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claims 6 and 15, the limitations are directed towards retrieving the academic content hosted by the node of the knowledge base comprises fetching a plurality of academic widgets associated with the node and its sub-nodes in a hierarchical manner. These elements further elaborate the abstract idea and are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))), therefore they are interpreted to be merely insignificant extra solution activity. Claims 6 and 15 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claim 7, the limitations are directed towards populating each of the plurality of academic widgets with the one or more actionable content from the knowledge base. These elements further elaborate the abstract idea and are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))), therefore they are interpreted to be merely insignificant extra solution activity. Claim 7 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claim 8, the limitations are directed towards ranking each of the plurality of academic widgets for displaying the academic content to the at least one user in descending order of rank. The elements directed towards ranking each of the plurality of academic widgets further elaborates the abstract idea and the human mind and/or with pen and paper can rank each of the plurality of academic widgets. The additional elements directed towards displaying the academic content to the user in descending order of rank further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. Therefore, claim 8 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claim 9, the limitations are directed towards wherein each of the one or more actionable content within each of the plurality of academic widgets is ranked, the ranking being based on the one or more contextual elements of the at least one user for displaying the one or more actionable content to the at least one user in descending order of rank. The elements directed towards wherein each of the one or more actionable content within each of the plurality of academic widgets is ranked, the ranking being based on the one or more contextual elements of the at least one user further elaborate the abstract idea and the human mind and/or with pen and paper can rank each of the one or more associated actionable content within each of the plurality of academic widgets based on the one or more contextual elements of the user. The additional elements directed towards displaying the one or more actionable content to the at least one user in descending order of rank further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. Therefore, claim 9 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claim 10, the limitations are directed towards wherein recommending each of the plurality of academic widgets to the at least one user is based on the at least one user's implicit information obtained from a plurality of predetermined factors including one or more of, but not limited to, the at least one user's search history and the at least one user's predetermined context. The additional elements directed towards wherein towards wherein recommending each of the plurality of academic widgets to the at least one user further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use, wherein the examiner interprets recommending to be displaying or presenting the plurality of academic widgets to the user. The elements directed based on the at least one user's implicit information obtained from a plurality of predetermined factors including one or more of, but not limited to, the at least one user's search history and the at least one user's predetermined context further elaborates the abstract idea and are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))), therefore they are interpreted to be merely insignificant extra solution activity. Therefore, claim 10 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalnine et al. (WO 2012031052 A2) hereinafter Kalnine, in view of Kennedy et al. (U.S. Publication No.: US 20180081880 A1) hereinafter Kennedy, and further in view of Rahle et al. (U.S. Publication No.: US 20130282486 A1) hereinafter Rahle.
As to claim 1:
Kalnine discloses:
A system for identifying academic content relevant to at least one user [Page 5 Line 21 and Page 6 Line 2 teaches the medical information consumers 17 such as medical researchers. Note: The examiner interprets medical information to be the claimed identified academic content and the cited medical researcher who consumes medical information read on the claimed relevant to at least one user.], from academic content hosted by a knowledge base [Page 13 Lines 7-9 teach the system 10 is shown to include medical sources 14, MINE 100. which is analogous to MINE 12 of Fig. 1 with additional details shown, medical output 17, medical source 14, and medical input 125. Page 13 Lines 13-14 teach the input 125 is shown to include the medical terms 106 and the medical knowledge 109, which are input to the MINE 100. Page 18 Lines 22-24 and Page 19 Lines 1-3 teach the medical knowledge extractor 206 saves medical terms 106 (medical dictionaries, medical ontologies), medical knowledge 109, in digital formats, and medical knowledge gathered from the mapped data objects 203. The medical knowledge extractor 206 creates relationships between different medical concepts found in the medical knowledge. These relationships are stored in a series tables called relevancy matrix 205. Page 32 Lines 14-17 teaches the engine 300 is knowledge-based and includes a table of medical terms, concepts, relational links between concepts and numeric values (relevancy scores) providing a quantitative measure of the strength of the relational links. This collection of numeric values is referred to herein as the relevancy matrix 205. Note: The examiner interprets the cited engine 300 to be the claimed knowledge base, wherein the cited engine includes a table of medical terms, concepts, relational links between concepts and numeric values (relevancy scores) providing a quantitative measure of the strength of the relational links and the cited medical terms and concepts are interpreted to be from the medical input 125 which includes  medical terms 106 and the medical knowledge 109.], based on one or more characters entered by the user in a search window [Page 32 Lines 5-16 teach the input query 303 is received by the medical query processing engine 300, which processes the received query using the relevancy matrix 205 and outputs from the processed query a set of matching medical concepts block 322. The relevancy matrix 205 uses the matching medical concepts block 322 and filters it to generate only the relevant medical concepts (block 321 ). The relevant medical concepts block 321 obtained as the output received from the matrix 205 is fed back to the medical query processing engine 300 The engine 300 further receives searched collection of documents 203, which in combination with the relevant medical concepts block 321, is used to generate search results 325. The search results 325 includes medical data objects relevant to the search term, as previously discussed. Figures 12, 13, and Page 34 Lines 20-21 teach upon the user typing in the input, a drop-down of potential patient names, conditions, or related searches appears. Page 35 Lines 4-5 teach if the user begins or resumes typing characters or presses backspace, the stepping process stops and the functional process resumes to compiling and narrowing the list of choices. Note: The examiner interprets the cited characters used in search input windows of Figure 12 and Figure 12 to search for medical information reads on the claimed based on one or more characters entered by the at least one user in a search window.], the system comprising a processor in communication with a memory, the memory storing the knowledge base, and the processor configured for:
a. receiving, in one of near real time and real time, the one or more characters entered by the at least one user to form a search query [Page 32 Lines 5-16 teach the input query 303 is received by the medical query processing engine 300, which processes the received query using the relevancy matrix 205 and outputs from the processed query a set of matching medical concepts block 322. The relevancy matrix 205 uses the matching medical concepts block 322 and filters it to generate only the relevant medical concepts (block 321 ). The relevant medical concepts block 321 obtained as the output received from the matrix 205 is fed back to the medical query processing engine 300 The engine 300 further receives searched collection of documents 203, which in combination with the relevant medical concepts block 321, is used to generate search results 325. The search results 325 includes medical data objects relevant to the search term, as previously discussed. Figures 12, 13, and Page 34 Lines 20-21 teach upon the user typing in the input, a drop-down of potential patient names, conditions, or related searches appears. Page 35 Lines 4-5 teach if the user begins or resumes typing characters or presses backspace, the stepping process stops and the functional process resumes to compiling and narrowing the list of choices. Note: The examiner interprets the cited characters used in search input windows of Figure 12 and Figure 12 to search for medical information reads on the claimed based on one or more characters entered by the user in a search window. In the context of the cited prior art, as the user types in characters and upon the user typing in characters to compile a narrowing list of choices reads on the claimed receiving, in at least one of near real time and real time, the one or more characters entered by the user to form a search query, wherein the cited mention of upon typing is interpreted to read on the claimed in at least one of near real time and real time.]; 
b. applying one or more multilevel protocols on the one or more characters entered by the at least one user, for retrieving a plurality of content blocks [Page 31 Lines 3-20 teach search can be performed using each of three following basic search algorithms: Perfect match (default) - finds all the occurrences of a given set of search terms appearing in the searched text in original order. The searched text and search words may be stemmed, stripped of stop-words and converted to the lower case before matching. Loose match - Finds all occurrences of a given set of search terms in a collection of documents appearing in any order in the search text within N positions of each other. Here, N is a matrix of numeric values, which give the maximum and the minimum amount of characters that may appear between any pair of search terms. String match - The third search algorithm, used by the medical lexical search engine 310 matches strings of characters as opposite to whole words. Since this search can find matches to part of a word, it is useful for the auto-complete function and the search suggestion box in the user interface. Fig. 8 shows further details of the engine 310, in accordance with an embodiment and method of the invention. The search terms 303 and the search document collection 203 are received, the former by the process search term into query objects block 311, and the latter by the document processor 330.
Note: The examiner interprets using each of the three algorithms used to perform the search reads on the claimed applying one or more multilevel protocols on the one or more characters entered by the at least one user, for retrieving a plurality of content blocks, wherein the cited three algorithms are interpreted to be the claimed multilevel protocols since the cited search uses each of the three algorithms (protocols). To further elaborate, the algorithms are interpreted to make up the claimed multilevel protocols, wherein each algorithm is interpreted to have steps (levels) and each algorithm is a series of steps (protocol).  The cited three algorithms used in a medical lexical search, as performed by the engine 310, extends a traditional text search engine by implementing a medical term analyzer (see Kalnine Page 30 Lines 22-24). The cited searching and three-algorithms is interpreted must include the claimed applying one or more multilevel protocols on the one or more characters entered by the at least one user. For example, the cited string match algorithm appears to require strings of characters as it relates to an auto-complete function and search suggestion box in the user interface, therefore applying the strings of characters to the algorithm. The remaining two algorithms also require string or text for it to be applicable. The received search document collection 203 resulting from the cited search is interpreted read on the claimed one or more characters entered by the at least one user, for retrieving a plurality of content blocks.]; 

Kalnine discloses some of the limitations as set forth in claim 1 but does not appear to expressly disclose c. assigning a score to each of the content blocks retrieved, the scores being based on one or more factors, for disambiguating the retrieved content blocks; d. repeating the steps, a, b, and c, until the score of a content block satisfies each of one or more conditions for selecting the content block as final content block, wherein the one or more conditions for selecting the final content block comprise: the score of the final content block being greater than the scores of all other retrieved content blocks; the score of the final content block is greater than a predetermined threshold, and the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks;  e. retrieving a node of the knowledge base associated with the final content block; f. retrieving the academic content hosted by the node as the academic content relevant to the at least one user; and displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content.
Kennedy discloses:
c. assigning a score to each of the content blocks retrieved, the scores being based on one or more factors, for disambiguating the retrieved content blocks [Paragraph 0026 teaches the preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user. Paragraph 0027 teaches the term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects. Paragraph 0047 teaches in step 114, the process 100 includes ranking the nodes of the graph 200 from highest to lowest based on determined scores of the nodes, where the scores of the nodes are determined based on the selected anchor nodes. The result of step 114 is ranking of all nodes of the graph from highest to lowest based on their scores where the relatively higher ranked nodes are deemed to be more similar or relevant to the anchor nodes that were selected as being nodes that are of interest to the user than relatively lower ranked nodes. In other words, the higher the rank of a scored object or a scored feature node, the greater its similarity or relevance to the anchor nodes and thus the greater the potential relevance to the user. Paragraph 0048 teaches the scores of the nodes are determined by generating an approximation solution using the Personalization Page Rank (PPR) algorithm. The PPR is based on a modification to the well-known PageRank algorithm by taking a user's preferences into account. Paragraph 0052 teaches the highest ranked nodes may be displayed more graphically as shown in FIG. 6 to visually assist the user in quickly identifying the nodes that are most relevant to the anchor nodes that are of interest to the user.
Note: The examiner interprets ranking and scoring all nodes in the graph from highest to lowest based on similarity or relevance to anchor nodes that represent a user’s interest reads on the claimed assigning a score to each of the content blocks retrieved, the scores being based on one or more factors, for disambiguating the retrieved content blocks. The claimed disambiguating the retrieved content is interpreted to be scoring query results based on one or more factors. The examiner interprets scoring and ranking based on similarity and relevance to anchor nodes to read on the claimed score being based on one or more factors, wherein similarity and relevance to anchor nodes is interpreted to be the claimed one or more factors. Determining scores for all nodes to visually assist the user in quickly identifying the nodes that are most relevant is interpreted to be the claimed disambiguating the retrieved content blocks, wherein the cited all nodes that are scored must include nodes that are retrieved or displayed to assist the user. The cited electronic objects that are query results obtained from a search engine and are used to construct a graph with nodes that represent the electronic objects are interpreted to be the claimed content blocks. The cited electronic objects include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format.] 
d. repeating the steps, a, b, c, until the score of a content block satisfies each of one or more conditions for selecting the content block as final content block [FIG. 1:112-116 teaches repeating steps 112-116. Paragraph 0026 teaches the preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user. Paragraph 0027 teaches the term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects. Paragraph 0048 teaches the scores of the nodes are determined by generating an approximation solution using the Personalization Page Rank (PPR) algorithm. The PPR is based on a modification to the well-known PageRank algorithm by taking a user's preferences into account. Paragraph 0050 teaches one exemplary embodiment the processor may iteratively compute v.sub.(1), v.sub.(2) and v.sub.(3) and rank the scores of the nodes generated in last iteration v.sub.(3) such that nodes having higher scores are ranked relatively higher than other nodes having a lower score (and the higher ranked nodes are deemed to be more relevant to the selected anchor terms and potentially more of interest to the user than the lower ranked nodes). Paragraph 0052 teaches in step 116 the process 100 includes presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user. Although in some embodiments all of the nodes of graph 100 could be displayed in order of their relative ranking, it may not be practical do so where there are a very large number of nodes. 
Note: In the context of the cited prior art, FIG. 1:112-116 and the mention of iteratively executing the PPR used to score and rank nodes such that nodes having higher scores are ranked relatively higher than other nodes having a lower score reads on the claimed repeating the steps, a, b, c, until the score of a content block satisfies each of one or more conditions for selecting the content block as a final content block. The cited scores of the nodes, determined by generating an approximation solution using the Personalization Page Rank (PPR) algorithm, is interpreted to be the score of the content block and the cited nodes are interpreted to represent and include the claimed content block. Iteratively executing the PPR used to score and rank nodes such that nodes having higher scores are ranked relatively higher than other nodes having a lower score is interpreted to read on the claimed one or more conditions and repeating the previous three steps until those conditions are met (see Kennedy FIG. 1:112-116 for repeating the previous steps). Step 116 the process 100 includes presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user. The cited ranked nodes on display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user is interpreted to read on the claimed for selecting the content block as a final content block. The cited ranked nodes is interpreted to include the claimed final content, wherein the user is enabled to select or further interact with a displayed ranked node.] 
wherein the one or more conditions for selecting the final content block comprise: the score of the final content block being greater than the scores of all other retrieved content blocks; the score of the final content block is greater than a predetermined threshold; and the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks [FIG. 1:112-116 and Paragraph 0026 teaches the preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user. Paragraph 0027 teaches the term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects. Paragraph 0047 teaches in step 114, the process 100 includes ranking the nodes of the graph 200 from highest to lowest based on determined scores of the nodes, where the scores of the nodes are determined based on the selected anchor nodes. The result of step 114 is ranking of all nodes of the graph from highest to lowest based on their scores where the relatively higher ranked nodes are deemed to be more similar or relevant to the anchor nodes that were selected as being nodes that are of interest to the user than relatively lower ranked nodes. In other words, the higher the rank of a scored object or a scored feature node, the greater its similarity or relevance to the anchor nodes and thus the greater the potential relevance to the user. Paragraph 0048 teaches the scores of the nodes are determined by generating an approximation solution using the Personalization Page Rank (PPR) algorithm. The PPR is based on a modification to the well-known PageRank algorithm by taking a user's preferences into account. Paragraph 0050 teaches one exemplary embodiment the processor may iteratively compute v.sub.(1), v.sub.(2) and v.sub.(3) and rank the scores of the nodes generated in last iteration v.sub.(3) such that nodes having higher scores are ranked relatively higher than other nodes having a lower score (and the higher ranked nodes are deemed to be more relevant to the selected anchor terms and potentially more of interest to the user than the lower ranked nodes). 
Note: Iteratively executing the PPR used to score and rank nodes such that nodes having higher scores are ranked relatively higher than other nodes having a lower score is interpreted to read on the claimed one or more conditions comprise the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks. Repeating an algorithm such that the nodes having higher scores are ranked relatively higher than other nodes having a lower score is interpreted to be repeating the algorithm until a condition is met. The cited nodes having higher scores are ranked relatively higher than other nodes having a lower score is interpreted to be the claimed one or more conditions comprises the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks. The cited nodes of electronic objects are interpreted to include the claimed final content block and the other content blocks. The cited scores for nodes are interpreted to read on the claimed scores for content blocks. Paragraph 0052 teaches the highest ranked nodes may be displayed more graphically as shown in FIG. 6 to visually assist the user in quickly identifying the nodes that are most relevant to the anchor nodes that are of interest to the user] 
e. retrieving a node of the knowledge base associated with the final content block [Paragraph 0026 teaches the preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user. Paragraph 0027 teaches the term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects. Paragraph 0052 teaches in step 116 the process 100 includes presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user. Although in some embodiments all of the nodes of graph 100 could be displayed in order of their relative ranking, it may not be practical do so where there are a very large number of nodes. Note: The examiner interprets presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user must include the claimed retrieving a node of the knowledge base associated with the final content block. . The cited ranked nodes is interpreted to include the claimed final content, wherein the user is enabled to select or further interact with a displayed ranked node. The cited graph constructed graph of nodes representing electronic object that include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format is interpreted to read on the claimed knowledge base.]; and 
f. retrieving the academic content hosted by the node as the academic content relevant to the at least user [Paragraph 0026 teaches the preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user. Paragraph 0027 teaches the term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects. Paragraph 0052 teaches in step 116 the process 100 includes presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user. Although in some embodiments all of the nodes of graph 100 could be displayed in order of their relative ranking, it may not be practical do so where there are a very large number of nodes. Note: The examiner interprets presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user must include the claimed retrieving the academic content hosted by the node as the academic content relevant to the user. The cited nodes representing electronic object that include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format in a graph is interpreted to include the claimed the retrieved node as the academic content relevant to the user. The claimed academic content hosted by the node is interpreted to reasonably include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, and user data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine, by incorporating determining scores for each node in a constructed graph to identify objects that are relevant to a user (see Kennedy Paragraph 0026, 0027, 0047, 0048, 0052 and FIG. 1:112-116), because both applications are directed to identifying relevant information based on user input; incorporating determining scores for each node in a constructed graph to identify objects that are relevant to a user provides improved performance of computing systems in determining potentially more relevant results of interest to a user from both textual and non-textual corpus of electronic data such as publications, webpages, files, images, video, sensor data, user data, social network data etc. (see Kennedy Paragraph 0060).

Kalnine and Kennedy discloses some of the limitations as set forth in claim 1 but does not appear to expressly disclose g. displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content.
Kennedy discloses:
g. displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content [Paragraph 0014 teaches a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a new restaurant. Paragraph 0015 teaches these web pages may be represented as page objects in the social networking system as a result of embedding a widget, a social plug-in, programmable logic or code snippet into the web pages, such as an iFrame. Paragraph 0023 teaches users of a social networking system 100 may search for the best burrito in San Francisco, Calif. by searching for all restaurants that serve burritos and reading reviews of burritos eaten by the users' connections on the social networking system 100, viewing pictures of burritos, and analyzing other user generated content, such as ratings and recommendations. The social networking system 100 may aggregate this information around the sub-node object 104 for "burrito" and rank restaurants represented by page objects 102 based on consumption by users, in one embodiment. Paragraph 0024 teaches the restaurant is represented by a page object 102 and the food item, such as a burrito, is represented by the sub-node object 104a that has been associated with the page object 102, the picture of the burrito may be stored as a content object 114 in association with the sub-node object 104a. Paragraph 0029 teaches the social networking system 100 includes a user profile store 206, a web server 208, a page store 210, a content store 212, an edge store 214, a sub-node store 218, a sub-node query module 220, a sub-node generating module 222, a page ranking module 224, a sub-node presentation module 226, and a page management module 228. Paragraph 0031 teaches a sub-node query module 220 uses the user input to search a sub-node store 218 that includes previously generated sub-node objects 104. If a sub-node object 104 is found by the sub-node query module 220, the page management module 228 associates the resulting sub-node object 104 with the corresponding page object 102. Page objects 102 are stored in the page store 210. In one embodiment, sub-node objects 104 may be stored as content objects in the content store 212. Sub-node objects 104 may represent objects hosted on external websites 216, such as song objects, album objects, movie objects, and actor objects. Paragraph 0035 teaches a viewing user 108 may be provided with a page object 102 associated with the highest-ranked burritos, as ranked by the page ranking module 224 Paragraph 0052 teaches responsive the request received 502 by the social networking system 100, a page object associated with the page object in the request and a plurality of sub-node objects associated with the page object is retrieved 504. Paragraph 0057 teaches  a widget, or social plug-in, requested the page object and associated plurality of sub-node objects, the viewing user's preferences and actions in the social networking system, along with the preferences and actions of other users connected to the viewing user, may be used in ranking 506 the plurality of sub-node objects associated with the page object for display within the widget or social plug-in. Paragraph 0062 teaches the artist page 600 may enable a viewing user of the social networking system 100 to view tracks by album recorded by the artist and listen to the tracks through the social networking system 100. A music service may automatically stream the track 612 through the social networking system 100 after the viewing user clicks on the linked button 616.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine and Kennedy, by incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes, each widget with the capability to display page objects and associated sub-nodes (see Rahle Paragraph 0014, 0015, 0023, 0024, 0029, 0031, 0052, and 0057), because all three applications are directed to identifying relevant information based on user input; incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes, each widget with the capability to display page objects and associated sub-nodes provides efficient mechanisms of receiving, aggregating, and sharing this valuable structured information (see Rahle Paragraph 0004).
 
As to claim 5:
Kalnine, Kennedy, and Rahle disclose all of the limitations as set forth in claim 1.
Kennedy also discloses:
The system as claimed in claim 1, wherein the one or more factors for disambiguating the content blocks comprises, but not limited to relevance of a keyword in the search query to one or more contextual elements associated with the at least one user [Paragraph 0026 teaches the interactive phase includes receiving user input (e.g., from a user's device over a network) that indicates a user's particular preference of certain objects or features, and using the user input dynamically compute or (recompute) the score and rank of the nodes representing the objects and features for display to the user on, for example, a user's device. Paragraph 0046 teaches in step 112, the process 100 includes determining a set of one or more anchor nodes where the anchor nodes represents particular object nodes and/or feature nodes of the graph 200 that are deemed to be of interest to a user (e.g., in one embodiment the anchor nodes may be determined based on user input as described further below). Paragraph 0057 teaches when the user action in GUI 600 indicates addition, removal or modification of the anchor nodes, process 100 may return and dynamically and in real time may re-execute steps 112-116 to update the displayed results corresponding to the user's selections or preferences regarding the anchor nodes. This would include dynamically updating the determined set of one or more anchor nodes and the anchor vector u in step 112 based on the user's indicated preference for one or more displayed nodes, and also include dynamically updating the ranking of all of the nodes of the graph 200 from highest to lowest by updating the scores of all of the nodes of the graph based on the updated anchor vector u in step 114. In step 116, the updated ranked nodes would then be displayed to the user on the display. The In this manner, the user may be provided with the ability to indicate the user's preferences and dynamically manipulate the ranked information that is displayed to the user to further refine the ranking of the nodes of graph 200 based on user preferences or interest. Paragraph 0058 teaches the user may enter one or more keywords into text box 608 as search terms or query of interest to the user. The keywords entered by the user may be used in step 112 of process 100 to select the corresponding object and feature nodes as anchor nodes, and the process may then score and rank the nodes of the graph 200 and display the results to the user in GUI 600 as described in steps 114 and 116 respectively. 
Note: The examiner interprets the user’s preferences that includes the user action in GUI 600 indicating addition, removal or modification of the anchor nodes to read on the claimed one or more factors for disambiguating the content blocks comprises, but not limited to relevance of a keyword in the search query to one or more contextual elements associated with the user. The examiner interprets the claimed disambiguating to be getting closer the user’s intent based on the user’s context. Anchor nodes that are deemed to be of interest to the user are interpreted to read on the claimed one or more contextual elements associated with the user, wherein user’s interest as derived from user input is interpreted to be contextual as it relates to the user. One or more keywords input into a text box as search terms (a keyword in the search query) used to select the corresponding object and feature nodes as anchor nodes further reads on the claimed relevance of a keyword in the search query to one or more contextual elements associated with the user. The keywords to select anchor nodes is interpreted to be an indication that they are related and therefore relevant (relevance).], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine, by incorporating user enter keywords used to create anchor nodes that indicate user interest (see Kennedy Paragraph 0026, 0046, 0057, and 0058), because both applications are directed to identifying relevant information based on user input; incorporating user enter keywords used to create anchor nodes that indicate user interest provides improved performance of computing systems in determining potentially more relevant results of interest to a user from both textual and non-textual corpus of electronic data such as publications, webpages, files, images, video, sensor data, user data, social network data etc. (see Kennedy Paragraph 0060).
academic context of the at least one user, cohort context of the at least one user, negative weights for irrelevant keywords in the search query, time duration related context, calendar related context or combinations thereof.

As to claim 6:
Kalnine, Kennedy, and Rahle disclose all of the limitations as set forth in claim 1.
Rahle also discloses:
The system as claimed in claim 1, wherein retrieving the academic content hosted by the node of the knowledge base comprises fetching a plurality of academic widgets associated with the node and its sub-nodes in a hierarchical manner [Paragraph 0014 teaches a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a new restaurant. Paragraph 0015 teaches these web pages may be represented as page objects in the social networking system as a result of embedding a widget, a social plug-in, programmable logic or code snippet into the web pages, such as an iFrame. Paragraph 0023 teaches users of a social networking system 100 may search for the best burrito in San Francisco, Calif. by searching for all restaurants that serve burritos and reading reviews of burritos eaten by the users' connections on the social networking system 100, viewing pictures of burritos, and analyzing other user generated content, such as ratings and recommendations. The social networking system 100 may aggregate this information around the sub-node object 104 for "burrito" and rank restaurants represented by page objects 102 based on consumption by users, in one embodiment. Paragraph 0024 teaches the restaurant is represented by a page object 102 and the food item, such as a burrito, is represented by the sub-node object 104a that has been associated with the page object 102, the picture of the burrito may be stored as a content object 114 in association with the sub-node object 104a. Paragraph 0029 teaches the social networking system 100 includes a user profile store 206, a web server 208, a page store 210, a content store 212, an edge store 214, a sub-node store 218, a sub-node query module 220, a sub-node generating module 222, a page ranking module 224, a sub-node presentation module 226, and a page management module 228. Paragraph 0031 teaches a sub-node query module 220 uses the user input to search a sub-node store 218 that includes previously generated sub-node objects 104. If a sub-node object 104 is found by the sub-node query module 220, the page management module 228 associates the resulting sub-node object 104 with the corresponding page object 102. Page objects 102 are stored in the page store 210. In one embodiment, sub-node objects 104 may be stored as content objects in the content store 212. Sub-node objects 104 may represent objects hosted on external websites 216, such as song objects, album objects, movie objects, and actor objects. Paragraph 0052 teaches responsive the request received 502 by the social networking system 100, a page object associated with the page object in the request and a plurality of sub-node objects associated with the page object is retrieved 504. 
Note: The examiner interprets the cited social graph to be the claimed knowledge base, wherein the social graph includes nodes connected by edges that are stored on a social networking system and nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. The cited song objects, album objects, movie objects, and actor objects included in the nodes of the social graph read on the claimed the academic content hosted by the node of the knowledge base. Retrieving page object and a plurality of sub-node objects associated with the page object, wherein the page object is provided by a widget and is embedded in the page object, and a node has associated sub-nodes in the social graph is interpreted to read on the claimed retrieving the academic content hosted by the node of the knowledge base comprises fetching a plurality of academic widgets associated with the node and its sub-nodes in a hierarchical manner. Users of a social networking system searching for an object is presented with a plurality of ranked page objects (see Rahle Paragraph 0023). The plurality of ranked page objects are embedded with a widget (see Rahle Paragraph 0015), therefore reading on the claimed a plurality of academic widgets, wherein page objects associated with sub-nodes are interpreted to include song objects, album objects, movie objects, and actor objects included in the nodes of the social graph as the claimed academic content. The cited received page objects and associated sub-nodes are interpreted to be hierarchical and therefore receiving both the page objects and associated sub-nodes are interpreted read on the claimed receiving the page objects in the claimed hierarchical manner.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine and Kennedy, by incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes (see Rahle Paragraph 0014, 0015, 0023, 0024, 0029, 0031, and 0052), because all three applications are directed to identifying relevant information based on user input; incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes provides efficient mechanisms of receiving, aggregating, and sharing this valuable structured information (see Rahle Paragraph 0004).

As to claim 7:
Kalnine, Kennedy, and Rahle disclose all of the limitations as set forth in claim 1 and 6.
Rahle also discloses: 
The system as claimed in claim 6, comprising populating each of the plurality of academic widgets with one or more associated actionable content from the knowledge base [Paragraph 0014 teaches a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a new restaurant. Paragraph 0015 teaches these web pages may be represented as page objects in the social networking system as a result of embedding a widget, a social plug-in, programmable logic or code snippet into the web pages, such as an iFrame. Paragraph 0023 teaches users of a social networking system 100 may search for the best burrito in San Francisco, Calif. by searching for all restaurants that serve burritos and reading reviews of burritos eaten by the users' connections on the social networking system 100, viewing pictures of burritos, and analyzing other user generated content, such as ratings and recommendations. The social networking system 100 may aggregate this information around the sub-node object 104 for "burrito" and rank restaurants represented by page objects 102 based on consumption by users, in one embodiment. Paragraph 0024 teaches the restaurant is represented by a page object 102 and the food item, such as a burrito, is represented by the sub-node object 104a that has been associated with the page object 102, the picture of the burrito may be stored as a content object 114 in association with the sub-node object 104a. Paragraph 0029 teaches the social networking system 100 includes a user profile store 206, a web server 208, a page store 210, a content store 212, an edge store 214, a sub-node store 218, a sub-node query module 220, a sub-node generating module 222, a page ranking module 224, a sub-node presentation module 226, and a page management module 228. Paragraph 0031 teaches a sub-node query module 220 uses the user input to search a sub-node store 218 that includes previously generated sub-node objects 104. If a sub-node object 104 is found by the sub-node query module 220, the page management module 228 associates the resulting sub-node object 104 with the corresponding page object 102. Page objects 102 are stored in the page store 210. In one embodiment, sub-node objects 104 may be stored as content objects in the content store 212. Sub-node objects 104 may represent objects hosted on external websites 216, such as song objects, album objects, movie objects, and actor objects. Paragraph 0052 teaches responsive the request received 502 by the social networking system 100, a page object associated with the page object in the request and a plurality of sub-node objects associated with the page object is retrieved 504. Paragraph 0057 teaches  a widget, or social plug-in, requested the page object and associated plurality of sub-node objects, the viewing user's preferences and actions in the social networking system, along with the preferences and actions of other users connected to the viewing user, may be used in ranking 506 the plurality of sub-node objects associated with the page object for display within the widget or social plug-in. Paragraph 0062 teaches the artist page 600 may enable a viewing user of the social networking system 100 to view tracks by album recorded by the artist and listen to the tracks through the social networking system 100. A music service may automatically stream the track 612 through the social networking system 100 after the viewing user clicks on the linked button 616. 
Note: The examiner interprets displaying the plurality of sub-node objects associated with the page object within widgets to be the claimed populating each of the plurality of academic widgets, wherein the examiner interprets the claimed populating widgets to be displaying one or more associated actionable content from the knowledge. The cited artist page of Fig. 6 where a user can click on the linked buttons and  the artist page is displayed within the cited widget is interpreted to read on the claimed populating each of the plurality of academic widgets with one or more associated actionable content from the knowledge base. In the cited context, a user receives ranked pages as query results and the ranked pages have widgets embedded, therefore a plurality of ranked pages with widgets embedded reads on the claimed plurality of academic widgets. The plurality of embedded widgets are also capable of displaying page objects and associated sub-nodes (academic content) within the widgets. ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine and Kennedy, by incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes, each widget with the capability to display page objects and associated sub-nodes (see Rahle Paragraph 0014, 0015, 0023, 0024, 0029, 0031, 0052, and 0057), because all three applications are directed to identifying relevant information based on user input; incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes, each widget with the capability to display page objects and associated sub-nodes provides efficient mechanisms of receiving, aggregating, and sharing this valuable structured information (see Rahle Paragraph 0004).

As to claim 8:
Kalnine, Kennedy, and Rahle disclose all of the limitations as set forth in claim 1 and 6.
Rahle also discloses: 
The system as claimed in claim 6, comprising ranking each of the plurality of academic widgets for displaying the academic content to the user in descending order of rank [Paragraph 0014 teaches a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a new restaurant. Paragraph 0015 teaches these web pages may be represented as page objects in the social networking system as a result of embedding a widget, a social plug-in, programmable logic or code snippet into the web pages, such as an iFrame. Paragraph 0023 teaches users of a social networking system 100 may search for the best burrito in San Francisco, Calif. by searching for all restaurants that serve burritos and reading reviews of burritos eaten by the users' connections on the social networking system 100, viewing pictures of burritos, and analyzing other user generated content, such as ratings and recommendations. The social networking system 100 may aggregate this information around the sub-node object 104 for "burrito" and rank restaurants represented by page objects 102 based on consumption by users, in one embodiment. Paragraph 0024 teaches the restaurant is represented by a page object 102 and the food item, such as a burrito, is represented by the sub-node object 104a that has been associated with the page object 102, the picture of the burrito may be stored as a content object 114 in association with the sub-node object 104a. Paragraph 0029 teaches the social networking system 100 includes a user profile store 206, a web server 208, a page store 210, a content store 212, an edge store 214, a sub-node store 218, a sub-node query module 220, a sub-node generating module 222, a page ranking module 224, a sub-node presentation module 226, and a page management module 228. Paragraph 0031 teaches a sub-node query module 220 uses the user input to search a sub-node store 218 that includes previously generated sub-node objects 104. If a sub-node object 104 is found by the sub-node query module 220, the page management module 228 associates the resulting sub-node object 104 with the corresponding page object 102. Page objects 102 are stored in the page store 210. In one embodiment, sub-node objects 104 may be stored as content objects in the content store 212. Sub-node objects 104 may represent objects hosted on external websites 216, such as song objects, album objects, movie objects, and actor objects. Paragraph 0035 teaches a viewing user 108 may be provided with a page object 102 associated with the highest-ranked burritos, as ranked by the page ranking module 224 Paragraph 0052 teaches responsive the request received 502 by the social networking system 100, a page object associated with the page object in the request and a plurality of sub-node objects associated with the page object is retrieved 504. Paragraph 0057 teaches  a widget, or social plug-in, requested the page object and associated plurality of sub-node objects, the viewing user's preferences and actions in the social networking system, along with the preferences and actions of other users connected to the viewing user, may be used in ranking 506 the plurality of sub-node objects associated with the page object for display within the widget or social plug-in. Paragraph 0062 teaches the artist page 600 may enable a viewing user of the social networking system 100 to view tracks by album recorded by the artist and listen to the tracks through the social networking system 100. A music service may automatically stream the track 612 through the social networking system 100 after the viewing user clicks on the linked button 616. 
Note: The examiner interprets displaying the plurality of sub-node objects associated with the page object within widgets utilizing the page ranking module to display the highest ranked page objects to read on the claimed ranking each of the plurality of academic widgets for displaying the academic content to the user in descending order of rank. Displaying the highest ranked objects is interpreted to read on the claimed in descending order of rank, wherein highest ranked objects are interpreted to be objects that are the highest on the ranked display of objects, wherein the objects that are the highest on the ranked display of objects are interpreted to be the most relevant to the user and, although not explicitly stated, the lowest objects on the displayed ranked objects is the least relevant, therefore the page objects are displayed in the claimed descending order. Also see Rahle Paragraph 0057 where the widget, or social plug-in, may be presented with the song she previously listened to first because that song had been ranked 506 higher than other songs by Britney Spears. In the cited context, a user receives a ranked pages as query results and the ranked pages have widgets embedded, therefore a plurality of ranked pages with widgets embedded reads on the claimed plurality of academic widgets. The plurality of embedded widgets are also capable of displaying page objects and sub-nodes (academic content) within the widgets.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine and Kennedy, by incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes, each widget with the capability to display page objects and associated sub-nodes (see Rahle Paragraph 0014, 0015, 0023, 0024, 0029, 0031, 0052, and 0057), because all three applications are directed to identifying relevant information based on user input; incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes, each widget with the capability to display page objects and associated sub-nodes provides efficient mechanisms of receiving, aggregating, and sharing this valuable structured information (see Rahle Paragraph 0004).

As to claim 9:
Kalnine, Kennedy, and Rahle disclose all of the limitations as set forth in claim 1.
Rahle also discloses:
The system as claimed in claim 1, ranking each of the one or more associated actionable content within each of the plurality of academic widgets based on the one or more contextual elements of the user for displaying the actionable content to the user in descending order of rank [Paragraph 0014 teaches a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a new restaurant. Paragraph 0015 teaches these web pages may be represented as page objects in the social networking system as a result of embedding a widget, a social plug-in, programmable logic or code snippet into the web pages, such as an iFrame. Paragraph 0023 teaches users of a social networking system 100 may search for the best burrito in San Francisco, Calif. by searching for all restaurants that serve burritos and reading reviews of burritos eaten by the users' connections on the social networking system 100, viewing pictures of burritos, and analyzing other user generated content, such as ratings and recommendations. The social networking system 100 may aggregate this information around the sub-node object 104 for "burrito" and rank restaurants represented by page objects 102 based on consumption by users, in one embodiment. Paragraph 0024 teaches the restaurant is represented by a page object 102 and the food item, such as a burrito, is represented by the sub-node object 104a that has been associated with the page object 102, the picture of the burrito may be stored as a content object 114 in association with the sub-node object 104a. Paragraph 0029 teaches the social networking system 100 includes a user profile store 206, a web server 208, a page store 210, a content store 212, an edge store 214, a sub-node store 218, a sub-node query module 220, a sub-node generating module 222, a page ranking module 224, a sub-node presentation module 226, and a page management module 228. Paragraph 0031 teaches a sub-node query module 220 uses the user input to search a sub-node store 218 that includes previously generated sub-node objects 104. If a sub-node object 104 is found by the sub-node query module 220, the page management module 228 associates the resulting sub-node object 104 with the corresponding page object 102. Page objects 102 are stored in the page store 210. In one embodiment, sub-node objects 104 may be stored as content objects in the content store 212. Sub-node objects 104 may represent objects hosted on external websites 216, such as song objects, album objects, movie objects, and actor objects. Paragraph 0035 teaches a viewing user 108 may be provided with a page object 102 associated with the highest-ranked burritos, as ranked by the page ranking module 224 Paragraph 0052 teaches responsive the request received 502 by the social networking system 100, a page object associated with the page object in the request and a plurality of sub-node objects associated with the page object is retrieved 504. Paragraph 0057 teaches  a widget, or social plug-in, requested the page object and associated plurality of sub-node objects, the viewing user's preferences and actions in the social networking system, along with the preferences and actions of other users connected to the viewing user, may be used in ranking 506 the plurality of sub-node objects associated with the page object for display within the widget or social plug-in. Thus, if the viewing user had previously listened to a song by Britney Spears on the social networking system 100 that is represented by a sub-node object associated with the page object, then the viewing user, upon opening the fan page for Britney Spears on the external website 216 that has embedded the widget, or social plug-in, may be presented with the song she previously listened to first because that song had been ranked 506 higher than other songs by Britney Spears. The fan website for Britney Spears that has embedded the widget may provide 508 the page object and the ranked plurality of sub-node objects associated with the page object within the widget for display to the user device responsive to the request. Paragraph 0062 teaches the artist page 600 may enable a viewing user of the social networking system 100 to view tracks by album recorded by the artist and listen to the tracks through the social networking system 100. A music service may automatically stream the track 612 through the social networking system 100 after the viewing user clicks on the linked button 616. 
Note: The examiner interprets displaying the plurality of sub-node objects associated with the page object within widgets utilizing the page ranking module to display the highest ranked page objects to be the claimed displaying the actionable content to the user in descending order of rank. Displaying the highest ranked objects is interpreted to read on the claimed in descending order of rank, wherein highest ranked objects are interpreted to be objects that are the highest on the ranked display of objects, wherein the objects that are the highest on the ranked display of objects are interpreted to be the most relevant to the user and, although not explicitly stated, the lowest objects on the displayed ranked objects is the least relevant, therefore the page objects are displayed in the claimed descending order. Also see Rahle Paragraph 0057 where the widget, or social plug-in, may be presented with the song she previously listened to first because that song had been ranked 506 higher than other songs by Britney Spears. In the cited context, a user receives ranked pages as query results and the ranked pages have widgets embedded, therefore a plurality of ranked pages with widgets embedded reads on the claimed plurality of academic widgets. The plurality of embedded widgets are also capable of displaying page objects and sub-nodes (academic content) within the widgets. The examiner interprets the user’s listening history as cited in Rahle Paragraph 0057 to be the claimed one or more contextual elements of the user, wherein the examiner interprets if the viewing user had previously listened to a song by Britney Spears on the social networking system 100 that is represented by a sub-node object associated with the page object to be indicative of the user having utilized the social networking system 100 (search history) to locate an object. Therefore, the cited users search or browsing history is interpreted to be behavioral context and influences the presentation of ranked objects due to how much higher the object is when compared to others objects, which reads on the claimed ranking each of the one or more associated actionable content within each of the plurality of academic widgets based on the one or more contextual elements of the user for displaying the actionable content to the user in descending order of rank. Listening to music is interpreted to via the ranked page objects and associated nodes within a widget is interpreted to be an action or the claimed actionable, if the user chooses to listen to the music.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine and Kennedy, by incorporating a social networking system where users can search for an object and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes, each widget with the capability to display page objects and associated sub-nodes, based on viewing history (see Rahle Paragraph 0014, 0015, 0023, 0024, 0029, 0031, 0052, and 0057), because all three applications are directed to identifying relevant information based on user input; incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes, each widget with the capability to display page objects and associated sub-nodes provides efficient mechanisms of receiving, aggregating, and sharing this valuable structured information (see Rahle Paragraph 0004).

As to claim 10:
Kalnine, Kennedy, and Rahle disclose all of the limitations as set forth in claim 1.
Rahle also discloses:
The system as claimed in claim 1, comprising recommending the plurality of academic widgets to the user, based on the user's implicit information obtained from a plurality of predetermined factors including one or more of, but not limited to, user's search history and user's predetermined context [Paragraph 0014 teaches a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a new restaurant. Paragraph 0015 teaches these web pages may be represented as page objects in the social networking system as a result of embedding a widget, a social plug-in, programmable logic or code snippet into the web pages, such as an iFrame. Paragraph 0023 teaches users of a social networking system 100 may search for the best burrito in San Francisco, Calif. by searching for all restaurants that serve burritos and reading reviews of burritos eaten by the users' connections on the social networking system 100, viewing pictures of burritos, and analyzing other user generated content, such as ratings and recommendations. The social networking system 100 may aggregate this information around the sub-node object 104 for "burrito" and rank restaurants represented by page objects 102 based on consumption by users, in one embodiment. Paragraph 0024 teaches the restaurant is represented by a page object 102 and the food item, such as a burrito, is represented by the sub-node object 104a that has been associated with the page object 102, the picture of the burrito may be stored as a content object 114 in association with the sub-node object 104a. Paragraph 0029 teaches the social networking system 100 includes a user profile store 206, a web server 208, a page store 210, a content store 212, an edge store 214, a sub-node store 218, a sub-node query module 220, a sub-node generating module 222, a page ranking module 224, a sub-node presentation module 226, and a page management module 228. Paragraph 0031 teaches a sub-node query module 220 uses the user input to search a sub-node store 218 that includes previously generated sub-node objects 104. If a sub-node object 104 is found by the sub-node query module 220, the page management module 228 associates the resulting sub-node object 104 with the corresponding page object 102. Page objects 102 are stored in the page store 210. In one embodiment, sub-node objects 104 may be stored as content objects in the content store 212. Sub-node objects 104 may represent objects hosted on external websites 216, such as song objects, album objects, movie objects, and actor objects. Paragraph 0035 teaches a viewing user 108 may be provided with a page object 102 associated with the highest-ranked burritos, as ranked by the page ranking module 224 Paragraph 0052 teaches responsive the request received 502 by the social networking system 100, a page object associated with the page object in the request and a plurality of sub-node objects associated with the page object is retrieved 504. Paragraph 0057 teaches a widget, or social plug-in, requested the page object and associated plurality of sub-node objects, the viewing user's preferences and actions in the social networking system, along with the preferences and actions of other users connected to the viewing user, may be used in ranking 506 the plurality of sub-node objects associated with the page object for display within the widget or social plug-in. Thus, if the viewing user had previously listened to a song by Britney Spears on the social networking system 100 that is represented by a sub-node object associated with the page object, then the viewing user, upon opening the fan page for Britney Spears on the external website 216 that has embedded the widget, or social plug-in, may be presented with the song she previously listened to first because that song had been ranked 506 higher than other songs by Britney Spears. The fan website for Britney Spears that has embedded the widget may provide 508 the page object and the ranked plurality of sub-node objects associated with the page object within the widget for display to the user device responsive to the request. Paragraph 0062 teaches the artist page 600 may enable a viewing user of the social networking system 100 to view tracks by album recorded by the artist and listen to the tracks through the social networking system 100. A music service may automatically stream the track 612 through the social networking system 100 after the viewing user clicks on the linked button 616.
Note: The examiner interprets the claimed user's search history and user's predetermined context to be the claimed obtained user's implicit information from a plurality of predetermined factors, wherein the plurality of predetermined factors are user's search history and user's predetermined context. The viewing user previously listening to a song by Britney Spears on the social networking system 100 that is represented by a sub-node object associated with the page object, then the viewing user, upon opening the fan page for Britney Spears on the external website 216 that has embedded the widget, or social plug-in, may be presented with the song she previously listened to first is interpreted to read on the claimed user's search history and user's predetermined context recommending the plurality of academic widgets to the user, based on the user's implicit information obtained from a plurality of predetermined factors including one or more of, but not limited to, user's search history and user's predetermined context. The viewing user previously listening to a song by Britney Spears on the social networking system 100 that is represented by a sub-node object associated with the page object is interpreted to be the user’s implied predetermined context and user’s search history. Presenting the user with the song she previously listened to first is interpreted to read on he claimed recommending the plurality of academic widgets to the user, based on the user's implicit information, wherein the recitation of first is reasonably interpreted by the examiner to be music item is first among the ranked displayed objects. Page objects have widgets embedded and the widgets are configured to display (recommend) page objects and sub-nodes, ranked page objects with embedded widgets based on a user previously using the social networking system is interpreted to read on the claimed recommending the plurality of academic widgets to the user. The cited widgets are interpreted to read on the claimed plurality of academic widgets because page objects and sub-nodes displayed in the widget are ranked, ranked page objects are interpreted to be indicative of a plurality of page objects to be ranked, and page objects are embedded with widgets, therefore, reading a the claimed  plurality of widgets. The cited page objects associated with sub-nodes are interpreted to include song objects, album objects, movie objects, and actor objects. Songs, albums, movies, and actors are interpreted to reasonably be included in academic discussions, topics, and environments. 

As to claim 11:
Kalnine discloses:
A computer implemented method for identifying academic content relevant to a user, [Page 5 Line 21 and Page 6 Line 2 teaches the medical information consumers 17 such as medical researchers. Note: The examiner interprets medical information to be the claimed identified academic content and the cited medical researcher who consumes medical information read on the claimed relevant to a user.], from academic content hosted by a knowledge base [Page 13 Lines 7-9 teach the system 10 is shown to include medical sources 14, MINE 100. which is analogous to MINE 12 of Fig. 1 with additional details shown, medical output 17, medical source 14, and medical input 125. Page 13 Lines 13-14 teach the input 125 is shown to include the medical terms 106 and the medical knowledge 109, which are input to the MINE 100. Page 18 Lines 22-24 and Page 19 Lines 1-3 teach the medical knowledge extractor 206 saves medical terms 106 (medical dictionaries, medical ontologies), medical knowledge 109, in digital formats, and medical knowledge gathered from the mapped data objects 203. The medical knowledge extractor 206 creates relationships between different medical concepts found in the medical knowledge. These relationships are stored in a series tables called relevancy matrix 205. Page 32 Lines 14-17 teaches the engine 300 is knowledge-based and includes a table of medical terms, concepts, relational links between concepts and numeric values (relevancy scores) providing a quantitative measure of the strength of the relational links. This collection of numeric values is referred to herein as the relevancy matrix 205. Note: The examiner interprets the cited engine 300 to be the claimed knowledge base, wherein the cited engine includes a table of medical terms, concepts, relational links between concepts and numeric values (relevancy scores) providing a quantitative measure of the strength of the relational links and the cited medical terms and concepts are interpreted to be from the medical input 125 which includes  medical terms 106 and the medical knowledge 109.], based on one or more characters entered by the user in a search window [Page 32 Lines 5-16 teach the input query 303 is received by the medical query processing engine 300, which processes the received query using the relevancy matrix 205 and outputs from the processed query a set of matching medical concepts block 322. The relevancy matrix 205 uses the matching medical concepts block 322 and filters it to generate only the relevant medical concepts (block 321 ). The relevant medical concepts block 321 obtained as the output received from the matrix 205 is fed back to the medical query processing engine 300 The engine 300 further receives searched collection of documents 203, which in combination with the relevant medical concepts block 321, is used to generate search results 325. The search results 325 includes medical data objects relevant to the search term, as previously discussed. Figures 12, 13, and Page 34 Lines 20-21 teach upon the user typing in the input, a drop-down of potential patient names, conditions, or related searches appears. Page 35 Lines 4-5 teach if the user begins or resumes typing characters or presses backspace, the stepping process stops and the functional process resumes to compiling and narrowing the list of choices. Note: The examiner interprets the cited characters used in search input windows of Figure 12 and Figure 12 to search for medical information reads on the claimed based on one or more characters entered by the user in a search window.], the method comprising:  providing, by a processor, through a user interface, the academic content relevant to the at least one user; wherein the processor is coupled to a memory, wherein the memory stores a plurality of modules to be executed by the processor, and wherein the plurality of modules are configured for
a. receiving, in one of near real time and real time, the one or more characters entered by the at least one user to form a search query [Page 32 Lines 5-16 teach the input query 303 is received by the medical query processing engine 300, which processes the received query using the relevancy matrix 205 and outputs from the processed query a set of matching medical concepts block 322. The relevancy matrix 205 uses the matching medical concepts block 322 and filters it to generate only the relevant medical concepts (block 321 ). The relevant medical concepts block 321 obtained as the output received from the matrix 205 is fed back to the medical query processing engine 300 The engine 300 further receives searched collection of documents 203, which in combination with the relevant medical concepts block 321, is used to generate search results 325. The search results 325 includes medical data objects relevant to the search term, as previously discussed. Figures 12, 13, and Page 34 Lines 20-21 teach upon the user typing in the input, a drop-down of potential patient names, conditions, or related searches appears. Page 35 Lines 4-5 teach if the user begins or resumes typing characters or presses backspace, the stepping process stops and the functional process resumes to compiling and narrowing the list of choices. Note: The examiner interprets the cited characters used in search input windows of Figure 12 and Figure 12 to search for medical information reads on the claimed based on one or more characters entered by the user in a search window. In the context of the cited prior art, as the user types in characters and upon the user typing in characters to compile a narrowing list of choices reads on the claimed receiving, in at least one of near real time and real time, the one or more characters entered by the user to form a search query, wherein the cited mention of upon typing is interpreted to read on the claimed in at least one of near real time and real time.]; 
b. applying one or more multilevel protocols on the one or more characters entered by the at least one user, for retrieving a plurality of content blocks [Page 31 Lines 3-20 teach search can be performed using each of three following basic search algorithms: Perfect match (default) - finds all the occurrences of a given set of search terms appearing in the searched text in original order. The searched text and search words may be stemmed, stripped of stop-words and converted to the lower case before matching. Loose match - Finds all occurrences of a given set of search terms in a collection of documents appearing in any order in the search text within N positions of each other. Here, N is a matrix of numeric values, which give the maximum and the minimum amount of characters that may appear between any pair of search terms. String match - The third search algorithm, used by the medical lexical search engine 310 matches strings of characters as opposite to whole words. Since this search can find matches to part of a word, it is useful for the auto-complete function and the search suggestion box in the user interface. Fig. 8 shows further details of the engine 310, in accordance with an embodiment and method of the invention. The search terms 303 and the search document collection 203 are received, the former by the process search term into query objects block 311, and the latter by the document processor 330.
Note: The examiner interprets using each of the three algorithms used to perform the search reads on the claimed applying one or more multilevel protocols on the one or more characters entered by the at least one user, for retrieving a plurality of content blocks, wherein the cited three algorithms are interpreted to be the claimed multilevel protocols since the cited search uses each of the three algorithms (protocols). To further elaborate, the algorithms are interpreted to make up the claimed multilevel protocols, wherein each algorithm is interpreted to have steps (levels) and each algorithm is a series of steps (protocol).  The cited three algorithms used in a medical lexical search, as performed by the engine 310, extends a traditional text search engine by implementing a medical term analyzer (see Kalnine Page 30 Lines 22-24). The cited searching and three-algorithms is interpreted must include the claimed applying one or more multilevel protocols on the one or more characters entered by the at least one user. For example, the cited string match algorithm appears to require strings of characters as it relates to an auto-complete function and search suggestion box in the user interface, therefore applying the strings of characters to the algorithm. The remaining two algorithms also require string or text for it to be applicable. The received search document collection 203 resulting from the cited search is interpreted read on the claimed one or more characters entered by the at least one user, for retrieving a plurality of content blocks.]; 

Kalnine discloses some of the limitations as set forth in claim 11 but does not appear to expressly disclose c. assigning a score to each of the content blocks retrieved, the scores being based on one or more factors, for disambiguating the retrieved content blocks; d. repeating the steps, a, b, and c, until the score of a content block satisfies each of one or more conditions for selecting the content block as final content block, wherein the one or more conditions for selecting the final content block comprise: the score of the final content block being greater than the scores of all other retrieved content blocks; the score of the final content block is greater than a predetermined threshold, and the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks;  e. retrieving a node of the knowledge base associated with the final content block; f. retrieving the academic content hosted by the node as the academic content relevant to the at least one user; and displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content.
Kennedy discloses:
c. assigning a score to each of the content blocks retrieved, the scores being based on one or more factors, for disambiguating the retrieved content blocks [Paragraph 0026 teaches the preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user. Paragraph 0027 teaches the term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects. Paragraph 0047 teaches in step 114, the process 100 includes ranking the nodes of the graph 200 from highest to lowest based on determined scores of the nodes, where the scores of the nodes are determined based on the selected anchor nodes. The result of step 114 is ranking of all nodes of the graph from highest to lowest based on their scores where the relatively higher ranked nodes are deemed to be more similar or relevant to the anchor nodes that were selected as being nodes that are of interest to the user than relatively lower ranked nodes. In other words, the higher the rank of a scored object or a scored feature node, the greater its similarity or relevance to the anchor nodes and thus the greater the potential relevance to the user. Paragraph 0048 teaches the scores of the nodes are determined by generating an approximation solution using the Personalization Page Rank (PPR) algorithm. The PPR is based on a modification to the well-known PageRank algorithm by taking a user's preferences into account. Paragraph 0052 teaches the highest ranked nodes may be displayed more graphically as shown in FIG. 6 to visually assist the user in quickly identifying the nodes that are most relevant to the anchor nodes that are of interest to the user.
Note: The examiner interprets ranking and scoring all nodes in the graph from highest to lowest based on similarity or relevance to anchor nodes that represent a user’s interest reads on the claimed assigning a score to each of the content blocks retrieved, the scores being based on one or more factors, for disambiguating the retrieved content blocks. The claimed disambiguating the retrieved content is interpreted to be scoring query results based on one or more factors. The examiner interprets scoring and ranking based on similarity and relevance to anchor nodes to read on the claimed score being based on one or more factors, wherein similarity and relevance to anchor nodes is interpreted to be the claimed one or more factors. Determining scores for all nodes to visually assist the user in quickly identifying the nodes that are most relevant is interpreted to be the claimed disambiguating the retrieved content blocks, wherein the cited all nodes that are scored must include nodes that are retrieved or displayed to assist the user. The cited electronic objects that are query results obtained from a search engine and are used to construct a graph with nodes that represent the electronic objects are interpreted to be the claimed content blocks. The cited electronic objects include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format.] 
d. repeating the steps, a, b, c, until the score of a content block satisfies each of one or more conditions for selecting the content block as final content block [FIG. 1:112-116 teaches repeating steps 112-116. Paragraph 0026 teaches the preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user. Paragraph 0027 teaches the term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects. Paragraph 0048 teaches the scores of the nodes are determined by generating an approximation solution using the Personalization Page Rank (PPR) algorithm. The PPR is based on a modification to the well-known PageRank algorithm by taking a user's preferences into account. Paragraph 0050 teaches one exemplary embodiment the processor may iteratively compute v.sub.(1), v.sub.(2) and v.sub.(3) and rank the scores of the nodes generated in last iteration v.sub.(3) such that nodes having higher scores are ranked relatively higher than other nodes having a lower score (and the higher ranked nodes are deemed to be more relevant to the selected anchor terms and potentially more of interest to the user than the lower ranked nodes). Paragraph 0052 teaches in step 116 the process 100 includes presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user. Although in some embodiments all of the nodes of graph 100 could be displayed in order of their relative ranking, it may not be practical do so where there are a very large number of nodes. 
Note: In the context of the cited prior art, FIG. 1:112-116 and the mention of iteratively executing the PPR used to score and rank nodes such that nodes having higher scores are ranked relatively higher than other nodes having a lower score reads on the claimed repeating the steps, a, b, c, until the score of a content block satisfies each of one or more conditions for selecting the content block as a final content block. The cited scores of the nodes, determined by generating an approximation solution using the Personalization Page Rank (PPR) algorithm, is interpreted to be the score of the content block and the cited nodes are interpreted to represent and include the claimed content block. Iteratively executing the PPR used to score and rank nodes such that nodes having higher scores are ranked relatively higher than other nodes having a lower score is interpreted to read on the claimed one or more conditions and repeating the previous three steps until those conditions are met (see Kennedy FIG. 1:112-116 for repeating the previous steps). Step 116 the process 100 includes presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user. The cited ranked nodes on display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user is interpreted to read on the claimed for selecting the content block as a final content block. The cited ranked nodes is interpreted to include the claimed final content, wherein the user is enabled to select or further interact with a displayed ranked node.] 
wherein the one or more conditions for selecting the final content block comprise: the score of the final content block being greater than the scores of all other retrieved content blocks; the score of the final content block is greater than a predetermined threshold; and the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks [FIG. 1:112-116 and Paragraph 0026 teaches the preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user. Paragraph 0027 teaches the term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects. Paragraph 0047 teaches in step 114, the process 100 includes ranking the nodes of the graph 200 from highest to lowest based on determined scores of the nodes, where the scores of the nodes are determined based on the selected anchor nodes. The result of step 114 is ranking of all nodes of the graph from highest to lowest based on their scores where the relatively higher ranked nodes are deemed to be more similar or relevant to the anchor nodes that were selected as being nodes that are of interest to the user than relatively lower ranked nodes. In other words, the higher the rank of a scored object or a scored feature node, the greater its similarity or relevance to the anchor nodes and thus the greater the potential relevance to the user. Paragraph 0048 teaches the scores of the nodes are determined by generating an approximation solution using the Personalization Page Rank (PPR) algorithm. The PPR is based on a modification to the well-known PageRank algorithm by taking a user's preferences into account. Paragraph 0050 teaches one exemplary embodiment the processor may iteratively compute v.sub.(1), v.sub.(2) and v.sub.(3) and rank the scores of the nodes generated in last iteration v.sub.(3) such that nodes having higher scores are ranked relatively higher than other nodes having a lower score (and the higher ranked nodes are deemed to be more relevant to the selected anchor terms and potentially more of interest to the user than the lower ranked nodes). 
Note: Iteratively executing the PPR used to score and rank nodes such that nodes having higher scores are ranked relatively higher than other nodes having a lower score is interpreted to read on the claimed one or more conditions comprise the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks. Repeating an algorithm such that the nodes having higher scores are ranked relatively higher than other nodes having a lower score is interpreted to be repeating the algorithm until a condition is met. The cited nodes having higher scores are ranked relatively higher than other nodes having a lower score is interpreted to be the claimed one or more conditions comprises the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks. The cited nodes of electronic objects are interpreted to include the claimed final content block and the other content blocks. The cited scores for nodes are interpreted to read on the claimed scores for content blocks. Paragraph 0052 teaches the highest ranked nodes may be displayed more graphically as shown in FIG. 6 to visually assist the user in quickly identifying the nodes that are most relevant to the anchor nodes that are of interest to the user] 
e. retrieving a node of the knowledge base associated with the final content block [Paragraph 0026 teaches the preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user. Paragraph 0027 teaches the term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects. Paragraph 0052 teaches in step 116 the process 100 includes presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user. Although in some embodiments all of the nodes of graph 100 could be displayed in order of their relative ranking, it may not be practical do so where there are a very large number of nodes. Note: The examiner interprets presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user must include the claimed retrieving a node of the knowledge base associated with the final content block. . The cited ranked nodes is interpreted to include the claimed final content, wherein the user is enabled to select or further interact with a displayed ranked node. The cited graph constructed graph of nodes representing electronic object that include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format is interpreted to read on the claimed knowledge base.]; and 
f. retrieving the academic content hosted by the node as the academic content relevant to the at least user [Paragraph 0026 teaches the preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user. Paragraph 0027 teaches the term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects. Paragraph 0052 teaches in step 116 the process 100 includes presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user. Although in some embodiments all of the nodes of graph 100 could be displayed in order of their relative ranking, it may not be practical do so where there are a very large number of nodes. Note: The examiner interprets presenting the ranked nodes on a display (e.g., of a user device such as a laptop, computer, smartphone, tablet, smart-tv., etc.) for further navigation or selection by the user must include the claimed retrieving the academic content hosted by the node as the academic content relevant to the user. The cited nodes representing electronic object that include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format in a graph is interpreted to include the claimed the retrieved node as the academic content relevant to the user. The claimed academic content hosted by the node is interpreted to reasonably include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, and user data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine, by incorporating determining scores for each node in a constructed graph to identify objects that are relevant to a user (see Kennedy Paragraph 0026, 0027, 0047, 0048, 0052 and FIG. 1:112-116), because both applications are directed to identifying relevant information based on user input; incorporating determining scores for each node in a constructed graph to identify objects that are relevant to a user provides improved performance of computing systems in determining potentially more relevant results of interest to a user from both textual and non-textual corpus of electronic data such as publications, webpages, files, images, video, sensor data, user data, social network data etc. (see Kennedy Paragraph 0060).

Kalnine and Kennedy discloses some of the limitations as set forth in claim 11 but does not appear to expressly disclose g. displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content.
Rahle discloses:
g. displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content [Paragraph 0014 teaches a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a new restaurant. Paragraph 0015 teaches these web pages may be represented as page objects in the social networking system as a result of embedding a widget, a social plug-in, programmable logic or code snippet into the web pages, such as an iFrame. Paragraph 0023 teaches users of a social networking system 100 may search for the best burrito in San Francisco, Calif. by searching for all restaurants that serve burritos and reading reviews of burritos eaten by the users' connections on the social networking system 100, viewing pictures of burritos, and analyzing other user generated content, such as ratings and recommendations. The social networking system 100 may aggregate this information around the sub-node object 104 for "burrito" and rank restaurants represented by page objects 102 based on consumption by users, in one embodiment. Paragraph 0024 teaches the restaurant is represented by a page object 102 and the food item, such as a burrito, is represented by the sub-node object 104a that has been associated with the page object 102, the picture of the burrito may be stored as a content object 114 in association with the sub-node object 104a. Paragraph 0029 teaches the social networking system 100 includes a user profile store 206, a web server 208, a page store 210, a content store 212, an edge store 214, a sub-node store 218, a sub-node query module 220, a sub-node generating module 222, a page ranking module 224, a sub-node presentation module 226, and a page management module 228. Paragraph 0031 teaches a sub-node query module 220 uses the user input to search a sub-node store 218 that includes previously generated sub-node objects 104. If a sub-node object 104 is found by the sub-node query module 220, the page management module 228 associates the resulting sub-node object 104 with the corresponding page object 102. Page objects 102 are stored in the page store 210. In one embodiment, sub-node objects 104 may be stored as content objects in the content store 212. Sub-node objects 104 may represent objects hosted on external websites 216, such as song objects, album objects, movie objects, and actor objects. Paragraph 0035 teaches a viewing user 108 may be provided with a page object 102 associated with the highest-ranked burritos, as ranked by the page ranking module 224 Paragraph 0052 teaches responsive the request received 502 by the social networking system 100, a page object associated with the page object in the request and a plurality of sub-node objects associated with the page object is retrieved 504. Paragraph 0057 teaches  a widget, or social plug-in, requested the page object and associated plurality of sub-node objects, the viewing user's preferences and actions in the social networking system, along with the preferences and actions of other users connected to the viewing user, may be used in ranking 506 the plurality of sub-node objects associated with the page object for display within the widget or social plug-in. Paragraph 0062 teaches the artist page 600 may enable a viewing user of the social networking system 100 to view tracks by album recorded by the artist and listen to the tracks through the social networking system 100. A music service may automatically stream the track 612 through the social networking system 100 after the viewing user clicks on the linked button 616.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine and Kennedy, by incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes, each widget with the capability to display page objects and associated sub-nodes (see Rahle Paragraph 0014, 0015, 0023, 0024, 0029, 0031, 0052, and 0057), because all three applications are directed to identifying relevant information based on user input; incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes, each widget with the capability to display page objects and associated sub-nodes provides efficient mechanisms of receiving, aggregating, and sharing this valuable structured information (see Rahle Paragraph 0004).

As to claim 14:
Kalnine, Kennedy, and Rahle disclose all of the limitations as set forth in claim 11.
Kennedy also discloses:
The computer implemented method as claimed in claim 11, wherein the one or more factors for disambiguating the content blocks comprises, but not limited to relevance of a keyword in the search query to one or more contextual elements associated with the user [Paragraph 0026 teaches the interactive phase includes receiving user input (e.g., from a user's device over a network) that indicates a user's particular preference of certain objects or features, and using the user input dynamically compute or (recompute) the score and rank of the nodes representing the objects and features for display to the user on, for example, a user's device. Paragraph 0046 teaches in step 112, the process 100 includes determining a set of one or more anchor nodes where the anchor nodes represents particular object nodes and/or feature nodes of the graph 200 that are deemed to be of interest to a user (e.g., in one embodiment the anchor nodes may be determined based on user input as described further below). Paragraph 0057 teaches when the user action in GUI 600 indicates addition, removal or modification of the anchor nodes, process 100 may return and dynamically and in real time may re-execute steps 112-116 to update the displayed results corresponding to the user's selections or preferences regarding the anchor nodes. This would include dynamically updating the determined set of one or more anchor nodes and the anchor vector u in step 112 based on the user's indicated preference for one or more displayed nodes, and also include dynamically updating the ranking of all of the nodes of the graph 200 from highest to lowest by updating the scores of all of the nodes of the graph based on the updated anchor vector u in step 114. In step 116, the updated ranked nodes would then be displayed to the user on the display. The In this manner, the user may be provided with the ability to indicate the user's preferences and dynamically manipulate the ranked information that is displayed to the user to further refine the ranking of the nodes of graph 200 based on user preferences or interest. Paragraph 0058 teaches the user may enter one or more keywords into text box 608 as search terms or query of interest to the user. The keywords entered by the user may be used in step 112 of process 100 to select the corresponding object and feature nodes as anchor nodes, and the process may then score and rank the nodes of the graph 200 and display the results to the user in GUI 600 as described in steps 114 and 116 respectively. 
Note: The examiner interprets the user’s preferences that includes the user action in GUI 600 indicating addition, removal or modification of the anchor nodes to read on the claimed one or more factors for disambiguating the content blocks comprises, but not limited to relevance of a keyword in the search query to one or more contextual elements associated with the user. The examiner interprets the claimed disambiguating to be getting closer the user’s intent based on the user’s context. Anchor nodes that are deemed to be of interest to the user are interpreted to read on the claimed one or more contextual elements associated with the user, wherein user’s interest as derived from user input is interpreted to be contextual as it relates to the user. One or more keywords input into a text box as search terms (a keyword in the search query) used to select the corresponding object and feature nodes as anchor nodes further reads on the claimed relevance of a keyword in the search query to one or more contextual elements associated with the user. The keywords to select anchor nodes is interpreted to be an indication that they are related and therefore relevant (relevance).], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine, by incorporating user enter keywords used to create anchor nodes that indicate user interest (see Kennedy Paragraph 0026, 0046, 0057, and 0058), because both applications are directed to identifying relevant information based on user input; incorporating user enter keywords used to create anchor nodes that indicate user interest provides improved performance of computing systems in determining potentially more relevant results of interest to a user from both textual and non-textual corpus of electronic data such as publications, webpages, files, images, video, sensor data, user data, social network data etc. (see Kennedy Paragraph 0060).
academic context of the user, cohort context of the user, negative weights for irrelevant keywords in the search query, time duration related context, calendar related context or combinations thereof.

As to claim 15:
Kalnine, Kennedy, and Rahle disclose all of the limitations as set forth in claim 11.
Rahle also discloses:
The method as claimed in claim 11, wherein retrieving the academic content hosted by the node of the knowledge base comprises fetching a plurality of academic widgets associated with the node and its sub-nodes in a hierarchical manner. [Paragraph 0014 teaches a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a new restaurant. Paragraph 0015 teaches these web pages may be represented as page objects in the social networking system as a result of embedding a widget, a social plug-in, programmable logic or code snippet into the web pages, such as an iFrame. Paragraph 0023 teaches users of a social networking system 100 may search for the best burrito in San Francisco, Calif. by searching for all restaurants that serve burritos and reading reviews of burritos eaten by the users' connections on the social networking system 100, viewing pictures of burritos, and analyzing other user generated content, such as ratings and recommendations. The social networking system 100 may aggregate this information around the sub-node object 104 for "burrito" and rank restaurants represented by page objects 102 based on consumption by users, in one embodiment. Paragraph 0024 teaches the restaurant is represented by a page object 102 and the food item, such as a burrito, is represented by the sub-node object 104a that has been associated with the page object 102, the picture of the burrito may be stored as a content object 114 in association with the sub-node object 104a. Paragraph 0029 teaches the social networking system 100 includes a user profile store 206, a web server 208, a page store 210, a content store 212, an edge store 214, a sub-node store 218, a sub-node query module 220, a sub-node generating module 222, a page ranking module 224, a sub-node presentation module 226, and a page management module 228. Paragraph 0031 teaches a sub-node query module 220 uses the user input to search a sub-node store 218 that includes previously generated sub-node objects 104. If a sub-node object 104 is found by the sub-node query module 220, the page management module 228 associates the resulting sub-node object 104 with the corresponding page object 102. Page objects 102 are stored in the page store 210. In one embodiment, sub-node objects 104 may be stored as content objects in the content store 212. Sub-node objects 104 may represent objects hosted on external websites 216, such as song objects, album objects, movie objects, and actor objects. Paragraph 0052 teaches responsive the request received 502 by the social networking system 100, a page object associated with the page object in the request and a plurality of sub-node objects associated with the page object is retrieved 504. 
Note: The examiner interprets the cited social graph to be the claimed knowledge base, wherein the social graph includes nodes connected by edges that are stored on a social networking system and nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. The cited song objects, album objects, movie objects, and actor objects included in the nodes of the social graph read on the claimed the academic content hosted by the node of the knowledge base. Retrieving page object and a plurality of sub-node objects associated with the page object, wherein the page object is provided by a widget and is embedded in the page object, and a node has associated sub-nodes in the social graph is interpreted to read on the claimed retrieving the academic content hosted by the node of the knowledge base comprises fetching a plurality of academic widgets associated with the node and its sub-nodes in a hierarchical manner. Users of a social networking system searching for an object is presented with a plurality of ranked page objects (see Rahle Paragraph 0023). The plurality of ranked page objects are embedded with a widget (see Rahle Paragraph 0015), therefore reading on the claimed a plurality of academic widgets, wherein page objects associated with sub-nodes are interpreted to include song objects, album objects, movie objects, and actor objects included in the nodes of the social graph as the claimed academic content. The cited received page objects and associated sub-nodes are interpreted to be hierarchical and therefore receiving both the page objects and associated sub-nodes are interpreted read on the claimed receiving the page objects in the claimed hierarchical manner.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine and Kennedy, by incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes (see Rahle Paragraph 0014, 0015, 0023, 0024, 0029, 0031, and 0052), because all three applications are directed to identifying relevant information based on user input; incorporating a social networking system where users can search for an objects and be presented with a plurality of ranked widget embedded page objects and associated sub-nodes provides efficient mechanisms of receiving, aggregating, and sharing this valuable structured information (see Rahle Paragraph 0004).

Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalnine et al. (WO 2012031052 A2) hereinafter Kalnine, in view of Kennedy et al. (U.S. Publication No.: US 20180081880 A1) hereinafter Kennedy, in view of Rahle et al. (U.S. Publication No.: US 20130282486 A1) hereinafter Rahle, and further in view of Nowak-Przygodzki et al. (U.S. Publication No.: US 20160078086 A1) hereinafter Nowak-Przygodzki.
As to claim 4:
Kalnine discloses:
applying the one or more multilevel protocols Page 31 Lines 3-20 teach search can be performed using each of three following basic search algorithms: Perfect match (default) - finds all the occurrences of a given set of search terms appearing in the searched text in original order. The searched text and search words may be stemmed, stripped of stop-words and converted to the lower case before matching. Loose match - Finds all occurrences of a given set of search terms in a collection of documents appearing in any order in the search text within N positions of each other. Here, N is a matrix of numeric values, which give the maximum and the minimum amount of characters that may appear between any pair of search terms. String match - The third search algorithm, used by the medical lexical search engine 310 matches strings of characters as opposite to whole words. Since this search can find matches to part of a word, it is useful for the auto-complete function and the search suggestion box in the user interface. Fig. 8 shows further details of the engine 310, in accordance with an embodiment and method of the invention. The search terms 303 and the search document collection 203 are received, the former by the process search term into query objects block 311, and the latter by the document processor 330.
Note: The examiner interprets using each of the three algorithms used to perform the search reads on the claimed applying one or more multilevel protocols, wherein the cited three algorithms are interpreted to be the claimed multilevel protocols since the cited search uses each of the three algorithms (protocols levels). The cited three algorithms used in a medical lexical search, as performed by the engine 310, extends a traditional text search engine by implementing a medical term analyzer (see Kalnine Page 30 Lines 22-24). The cited searching and three-algorithms is interpreted must include the claimed applying one or more multilevel protocols. For example, the cited string match algorithm appears to require strings of characters as it relates to include an auto-complete function and search suggestion box in the user interface. The one or more algorithms are interpreted to make up the claimed multilevel protocols, wherein each algorithm is interpreted to have steps (levels) and each algorithm is a series of steps (protocol).]

Kalnine, Kennedy, and Rahle disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose the system as claimed in claim 1, wherein the one or more multilevel protocols are applied concurrently.
Nowak-Przygodzki discloses:
The system as claimed in claim 1, wherein identifying intent of the search query for re- writing the search query to instantiate a set of filters prior to applying search protocols [Paragraph 0005 teaches using prior user session queries to rewrite queries improves the likelihood of returning search results responsive to the user's intent. Paragraph 0013-0017 teaches receiving queries and query results four times. Each of the first three queries are used to evaluate in response to determining that the fourth query is related to the first query in the user session, the search system rewrites the fourth query as “what is the capacity of Mudville Stadium”. Upon initiating the search using the rewritten query, which can be displayed in search box 104e, the search system identifies search results for resources responsive to the rewritten query and provides search results 116 for display in the user interface 102e. Note: The examiner interprets the additional text in the query to be the claimed instantiated set of filters, wherein by adding text to the original query, the search results are then constrained (or filtered) by that additional text on the original query. Initiating the search using the rewritten query implies the claimed re-writing the search query to instantiate a set of filters has been done, therefore the search commencing based on the re-written query reads on re- writing the search query to instantiate a set of filters prior to applying search protocols. Re-writing the search query based on previous search queries is interpreted to include identifying intent of the search query, wherein the previous three queries along with the forth query is reasonably interpreted to be the claimed identified intent.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kalnine, Kennedy, and Rahle, by incorporating prior user session queries to rewrite queries (see Nowak-Przygodzki Paragraph 0013-0017), because all four applications are directed to identifying relevant information based on user input; incorporating prior user session queries to rewrite queries improves the likelihood of returning search results responsive to the user's intent (see Nowak-Przygodzki Paragraph 0005).

Response to Arguments
Applicant presents the following arguments in March 25, 2022 remarks pages 7-16:
“amended independent claims 1 and 11 amount to “significantly more” than an abstract idea”.

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant’s arguments have been fully considered but they are not persuasive. Regarding independent claims 1 and 11, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using a mental processes but for the recitation of well-understood and routine components, then it falls within the and “Mental Process” groupings of abstract idea. Accordingly, the claim recites an abstract idea. Therefore, in view of the Applicant’s arguments and amendments, as presented in remarks pages 7-16, the examiner respectfully submits claims 1 and 11  does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements reciting a system for identifying academic content relevant to a user, from academic content hosted by a knowledge base, based on one or more characters entered by the user in a search window, the system comprising a processor in communication with a memory, the memory storing the knowledge base, as recited in claim 1, a computer implemented method for identifying academic content relevant to at least one user, from academic content hosted by a knowledge base, based on one or more characters entered by the at least one user, a knowledge base, as recited in claim 11, and one or more characters entered by the user in a search window, as recited in claim 11 are recited at high levels of generality to apply the exception using generic computer components. The recitation of “displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content” further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. The recitation of a. receiving, in at least one of near real time and real time, the one or more characters entered by the user to form a search query, retrieving a plurality of content blocks, d. repeating the steps, a, b, and c, until the score of a content block satisfies each of one or more conditions for selecting the content block as a final content block, e. retrieving a node of the knowledge base associated with the final content block, f. retrieving the academic content hosted by the node as the academic content relevant to the user, as recited in claims 1 and 11 is interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). To further elaborate, the additional limitations “a. receiving, in at least one of near real time and real time, the one or more characters entered by the user to form a search query”, “retrieving a plurality of content blocks”, “d. repeating the steps, a, b, and c, until the score of a content block satisfies each of one or more conditions for selecting the content block as a final content block”, “e. retrieving a node of the knowledge base associated with the final content block”, “f. retrieving the academic content hosted by the node as the academic content relevant to the user” as recited in claims 1 and 11, “a system for identifying academic content relevant to a user, from academic content hosted by a knowledge base, based on one or more characters entered by the user in a search window, the system comprising a processor in communication with a memory, the memory storing the knowledge base”, “displaying the academic content to the at least one user on a user interface of a user device in form of an academic widget comprising one or more actionable content” as recited in claim 1, “a computer implemented method for identifying academic content relevant to at least one user, from academic content hosted by a knowledge base, based on one or more characters entered by the at least one user”, “providing, by a processor, through a user interface, the academic content relevant to the at least one user; wherein the processor is coupled to a memory, wherein the memory stores a plurality of modules to be executed by the processor, and wherein the plurality of modules are configured for” as recited in claim 11, and “one or more characters entered by the user in a search window” as recited in claim 1 and 11 do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. The examiner maintains claims 1 and 11 are not patent eligible.

Applicant presents the following arguments in March 25, 2022 remarks pages 18-26: 
“Although Kennedy discloses a universal ranking (that is ranking and scoring all objects in the corpus) in the context of the topics of interest to the user, Kennedy clearly fails to disclose or teach assigning a score to each of the content blocks retrieved, the score being based on one or more factors, for disambiguating the retrieved content blocks… the one or more conditions for selecting the final content block such that the score of the final content block being greater than the scores of all other retrieved content blocks; the score of the final content block is greater than a predetermined threshold; and the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks”

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant’s arguments have been fully and respectfully considered, but they are not persuasive. Kennedy’s disclosure of systems and methods are provided for ranking electronic information based on determined similarities discloses the current claim language “assigning a score to each of the content blocks retrieved, the score being based on one or more factors, for disambiguating the retrieved content blocks” and “the one or more conditions for selecting the final content block such that the score of the final content block being greater than the scores of all other retrieved content blocks; the score of the final content block is greater than a predetermined threshold; and the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks” (see Kennedy Paragraph 0026, 0027, 0047, 0048, and 0052) and (Kennedy ). The preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user (see Paragraph 0026). The term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects (see Paragraph 0027). In step 114, the process 100 includes ranking the nodes of the graph 200 from highest to lowest based on determined scores of the nodes, where the scores of the nodes are determined based on the selected anchor nodes. The result of step 114 is ranking of all nodes of the graph from highest to lowest based on their scores where the relatively higher ranked nodes are deemed to be more similar or relevant to the anchor nodes that were selected as being nodes that are of interest to the user than relatively lower ranked nodes. In other words, the higher the rank of a scored object or a scored feature node, the greater its similarity or relevance to the anchor nodes and thus the greater the potential relevance to the user (see Paragraph 0047). The scores of the nodes are determined by generating an approximation solution using the Personalization Page Rank (PPR) algorithm. The PPR is based on a modification to the well-known PageRank algorithm by taking a user's preferences into account (see Paragraph 0048). The highest ranked nodes may be displayed more graphically as shown in FIG. 6 to visually assist the user in quickly identifying the nodes that are most relevant to the anchor nodes that are of interest to the user (see Paragraph 0052). Therefore, in view of the applicant’s arguments, the examiner maintains the interpretation of ranking and scoring all nodes in the graph from highest to lowest based on similarity or relevance to anchor nodes that represent a user’s interest reads on the claimed assigning a score to each of the content blocks retrieved, the scores being based on one or more factors, for disambiguating the retrieved content blocks. The claimed disambiguating the retrieved content is interpreted to be scoring query results based on one or more factors. The examiner maintains the interpretation that scoring and ranking based on similarity and relevance to anchor nodes to reads on the claimed score being based on one or more factors, wherein similarity and relevance to anchor nodes is interpreted to be the claimed one or more factors. Determining scores for all nodes to visually assist the user in quickly identifying the nodes that are most relevant is interpreted to be the claimed disambiguating the retrieved content blocks, wherein the cited all nodes that are scored must include nodes that are retrieved or displayed to assist the user. The cited electronic objects that are query results obtained from a search engine and are used to construct a graph with nodes that represent the electronic objects are interpreted to be the claimed content blocks. The cited electronic objects include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format can reasonably be interpreted to be academic information with regards to the applicants arguments directed to “the amended claims are specific to the academic search context and none of the cited references disclose and teach this feature of the claimed invention”. Further clarification through amendments to the claim language may aid in differentiating from the current prior art citations.
As for the claim limitation, “the one or more conditions for selecting the final content block such that the score of the final content block being greater than the scores of all other retrieved content blocks; the score of the final content block is greater than a predetermined threshold; and the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks”,  The preprocessing phase further includes constructing a graph which includes nodes that represent the objects and their features interconnected by weighted edges, and (optionally) computing a default score and ranking of the interconnected nodes of the graph for display to a user (see FIG. 1:112-116 and Paragraph 0026). The term object refers to an electronic entity in which information (either textual or non-textual) is stored in a computer-readable format. Some example of electronic objects (also sometimes referred to as objects) include documents, publications, articles, web-pages, images, video, audio, databases, tables, directories, files, user data, or any other types of computer-readable data structures that include information stored in an electronic format. The source of information for the electronic objects may be query results that are obtained from a search using a conventional search engine. For example, a user may perform a conventional search using keywords in a conventional search engine such Google's or Microsoft's search engines. The set of data resulting from a search conducted via a conventional search engine may be the initial source of information that is stored in the electronic objects (see Paragraph 0027). In step 114, the process 100 includes ranking the nodes of the graph 200 from highest to lowest based on determined scores of the nodes, where the scores of the nodes are determined based on the selected anchor nodes. The result of step 114 is ranking of all nodes of the graph from highest to lowest based on their scores where the relatively higher ranked nodes are deemed to be more similar or relevant to the anchor nodes that were selected as being nodes that are of interest to the user than relatively lower ranked nodes. In other words, the higher the rank of a scored object or a scored feature node, the greater its similarity or relevance to the anchor nodes and thus the greater the potential relevance to the user (see Paragraph 0047). The scores of the nodes are determined by generating an approximation solution using the Personalization Page Rank (PPR) algorithm. The PPR is based on a modification to the well-known PageRank algorithm by taking a user's preferences into account (see Paragraph 0048). One exemplary embodiment the processor may iteratively compute v.sub.(1), v.sub.(2) and v.sub.(3) and rank the scores of the nodes generated in last iteration v.sub.(3) such that nodes having higher scores are ranked relatively higher than other nodes having a lower score (and the higher ranked nodes are deemed to be more relevant to the selected anchor terms and potentially more of interest to the user than the lower ranked nodes) (see Paragraph 0050). The examiner maintains, in view of the applicant’s amendments, that iteratively executing the PPR used to score and rank nodes such that nodes having higher scores are ranked relatively higher than other nodes having a lower score is interpreted to read on the claimed one or more conditions comprise the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks. Repeating an algorithm such that the nodes having higher scores are ranked relatively higher than other nodes having a lower score is interpreted to be repeating the algorithm until a condition is met. The cited nodes having higher scores are ranked relatively higher than other nodes having a lower score is interpreted to be the claimed one or more conditions comprises the score of the final content block satisfies a predefined relationship with the scores of all the other retrieved content blocks. The cited nodes of electronic objects are interpreted to include the claimed final content block and the other content blocks. The cited scores for nodes are interpreted to read on the claimed scores for content blocks. Paragraph 0052 teaches the highest ranked nodes may be displayed more graphically as shown in FIG. 6 to visually assist the user in quickly identifying the nodes that are most relevant to the anchor nodes that are of interest to the user. Further clarification through amendments to the claim language may aid in differentiating from the current prior art citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169